DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed 11/20/2020 which was in response to the office action mailed 7/27/2020 (hereinafter the prior office action).
Claim(s) 1-4, 7-18 and 20 is/are pending. 
Claim(s) 1-4, 7-8, 11, 13, 15, 17-18 and 20 is/are amended.
Claim(s) 5-6 and 19 is/are cancelled.
Claim(s) 1, 11 and 15 is/are independent.
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.


Response to Arguments
Applicant’s arguments, filed 11/20/2020, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 12 in “Remarks” that “The Examiner agreed that amendments and arguments discussed during the interview should overcome the pending § 112 and §103 rejections, but further search and consideration are necessary. No demonstrations were conducted, and no exhibits were shown. No agreement regarding allowable subject matter was reached with the Examiner. 

Examiner respectfully notes that agreement was reached regarding overcoming the 112 rejection as indicated in the Interview Summary for the interview conducted on 11/12/2020. However, no agreement was reached regarding overcoming the 103 rejections as indicated on the Interview Summaries for both interviews conducted on 11/12/2020 and 11/18/2020 (please see Interview Summaries for both interviews as they appear on the application file).



Further, applicant mentions in Pg. 14 in “Remarks” that “To show the schedule information, the Office Action cites to paragraph [0024], [0065], and [0086] of Westergaard. This is not correct.” Applicant further elaborates in Pg. 15 that “Simply receiving instruction for an immediate start of a device or determining a future start time of the device, does not teach or suggest determining whether to update the schedule information. That is, once Westergaard determines a future start time, the time is not modified, while the schedule information of Claim 1 is updated.”

Examiner respectfully disagrees because Westergaard teaches transmitting according to schedule information. This is because Westergaard discloses device start/activation performed as per the schedule according to which device is to be activated, where signals for controlling are received by respective devices (Para. 24). As for the determining whether to update schedule, Jang, and not Westergaard, has been used to teach the limitation based on Applicant’s amendments. Thus, the arguments regarding Westergaard are moot.



Further, applicant mentions in Pg. 15 in “Remarks” that “To show "monitoring a variation of the current power consumption of the system when the at least one electronic device is activated; comparing the variation with the predicted power consumption; and determining whether to update the schedule information according to a result of the comparing," the Office Action cites to paragraph [0035] of Westergaard”. Applicant further elaborates in Pg. 16 that “The LCCS of Westergaard determines whether to start the device based on status of the power load of the system before the device is activated. This does not teach or suggest identifying a difference in the current power consumption of the system before and after activating the electronic device and comparing the real power consumption with the predicted power consumption of the electronic device to determine whether the difference is within a predetermined range.”

Examiner respectfully disagrees because Applicant has conflated the previously recited limitations of claim 6 (now canceled), and the newly recited limitations as added to claim 1. Although some similarities exist between the two sets of limitations, still, the newly recited limitations are different, and thus they have been examined as recited, as opposed to how the limitations were recited in the previously recited claim 6 (now canceled). The new citations and explanations for those limitations are as outlined in the rejection below. Thus, the arguments based on the previously recited limitations of claim 6 (now canceled) are moot.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 7-18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 1, 11 and 15 recite(s) the limitation “comparing the difference in the current power consumption of the system with the predicted power consumption of the at least one electronic device to determine whether the difference is within a predetermined range”. This term seems to be unclear or incomplete and its meaning or metes and bounds is not understandable. This is because “the difference” is a difference in power consumption between before and after device activation as defined in the “identifying” limitation which precedes the “comparing” limitation. It is unclear if this “difference” is For examining purposes, the third interpretation is being taken, i.e. comparison is being made between current and predicted power consumption. Applicant may amend by any appropriate correction.

The rest of the claim(s) 2-4, 7-10, 12-14, 16-18 and 20 depend(s) upon the above rejected claim(s) 1, 11 and 15, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1, 11 and 15, and thus are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westergaard (U.S. Pub. No. 2012/0150359) (hereinafter “Westergaard”) in view of Jang et al. (U.S. Pub. No. 2012/0078427) (hereinafter “Jang”).

Regarding claim 1, Westergaard teaches a method of operating a power management device configured to control…a plurality of electronic devices included in a system, (Fig. 1, Para. 21 - - plurality of devices being attached to smart outlets and the devices are controlled based on power management; Abstract - - “electrical power management and allocation system” where “Start messages are then subsequently issued to begin device operation”)

the method comprising: obtaining an activation request to activate at least one electronic device from among the plurality of electronic devices; (Para. 30 - - “The smart outlet 130 detects that the device is requesting the start of electrical service (step 154) and sends a start request message (step 156), via gateway 142 to the DRA 150”, where DRA is the power management device that obtains activation/start request from device)

predicting power consumption of the at least one electronic device; (Para. 75 - - “Statistical analyses--the DRA/service provider can save information about each device and its operation, from the customer device or the manufacturer, for future statistical analysis (e.g. predicting failure or for optimizing operational functions”, where power consumption is part of device operation as indicated, for example, in child Para. 77, and where Para. 75 is an example of messaging or data streams provide to or from the DRA as indicated in parent Para. 70)

identifying schedule information to activate the at least one electronic device based on the predicted power consumption and a current power consumption of the system;  (Para. 24 - - “The consumer uses the software of the present invention via the on-premises computer 31 to communicate these policies to the DRA”, wherein “the consumer can use programmable interfaces” in order “to specify the operational price point, start/stop time or other condition upon which the user desires to schedule the device use”, and further “the customer policies and the specific data regarding the devices to be controlled are transferred to the DRA and stored in its databases such that the policies may be executed with respect to those devices”, where data streams include the predicted power consumption)

transmitting, to the at least one electronic device, a control signal for activating the at least one electronic device, based on the schedule information;  (Para. 24 - - device start/activation performed as per the schedule according to which device is to be activated, where signals for controlling are received by respective devices)

…wherein the schedule information includes information about predicted times of activation of the at least one electronic device corresponding to the activation request (Para. 65 - - estimate, i.e. predicted, start/activation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will start/activate based on usage cycle)

and predicted times of inactivation of active electronic devices among the plurality of electronic devices. (Para. 66 - - estimated, i.e. predicted, stop/inactivation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will stop/inactivate based on usage cycle)


Westergaard does not explicitly teach control a state of a plurality of electronic devices
identifying a difference in the current power consumption of the system before and after activating the at least one electronic device;
comparing the difference in the current power consumption of the system with the predicted power consumption of the at least one electronic device to determine whether the difference is within a predetermined range;
-4-ATTORNEY DOCKET NO.: SH-50587-US (SAMS11-50587)PATENTand determining whether to update the schedule information based on a result of the comparison, 

However, Jang teaches control a state a plurality of electronic devices (Fig. 4A, 4B, 5 - - system controls state of a plurality of electronic devices)

identifying a difference in the current power consumption of the system before and after activating the at least one electronic device; (Fig. 4A-4B - - difference in power consumption between standby state L0, i.e. before activation, and other levels, i.e. after activation, is identified)

comparing the difference in the current power consumption of the system with the predicted power consumption of the at least one electronic device to determine whether the difference is within a predetermined range; (Para. 125 - - comparison is made between predicted power consumption and power consumption at operation levels, i.e. current power consumption; also see related 112 rejection, where the limitation is being interpreted to mean that the comparison is being made between the current and predicted power consumption, where predetermined range is being interpreted as positive and negative, resulting in greater than or less than)

-4-ATTORNEY DOCKET NO.: SH-50587-US (SAMS11-50587)PATENTand determining whether to update the schedule information based on a result of the comparison,  (Para. 125 - - priority being used to arrange control of electric devices is being interpreted as determining whether to update scheduling of device, i.e. based on the order the device will be operated, which is based on the comparison)

Westergaard and Jang are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of electric power consumption by appliances/devices.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Westergaard, by incorporating the above limitation(s) as taught by Jang.

One of ordinary skill in the art would have been motivated to do this modification in order to decide an operation level/state based on power rate levels and controls based on the decision, as suggested by Jang (Para. 12).



Regarding claim 2, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches wherein, if a sum of the predicted power consumption and the current power consumption of the system is greater than a predetermined threshold power, identifying the schedule information comprises inactivating at least one of the active electronic devices included in the system and activating the at least one electronic device corresponding to the activation request based on at least one of a priority or a usage history of the plurality of electronic devices.  (Para. 23 - - “Demand response aggregator” used, where “Electrical devices requiring power may be pooled for later than immediate power consumption according to various attributes set by the user and/or the electric power providers”; Para. 36 - - “the LCCS may simply check to ensure that the maximum electrical load capacity 245 is not exceeded by starting the device and returning a start message provided that operation within the other system parameters is permitted”, where system makes sure that consumption does not exceed a threshold)



Regarding claim 3, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches wherein the identifying of the schedule information further comprises: comparing a priority of the active electronic devices with a priority of the at least one electronic device corresponding to the activation request and inactivating the at least one of the (Para. 43 - - priority used to schedule devices; Para. 46 - - device stop parameters, i.e. inactivating, is based on preference to run certain devices, i.e. priority)

-3-ATTORNEY DOCKET NO.: SH-50587-US (SAMS11-50587)PATENTactivating the at least one electronic device corresponding to the activation request; (Para. 46 - - device start parameters used to activate)

predicting a time when the at least one electronic device corresponding to the activation request is inactivated based on a usage history of the at least one electronic device corresponding to the activation request; (Para. 66 - - estimated, i.e. predicted, stop/inactivation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will stop/inactivate based on usage cycle)

and identifying the schedule information to reactivate the inactivated at least one electronic device based on a result of comparing the priorities by using the predicted time.  (Para. 61 - - device restarted based on profiles)



Regarding claim 4, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches when the system includes at least one other power management device, receiving power consumption-related information of electronic devices managed by the at least one other power management device from the at least one other power (Para. 23 - - demand response aggregator used to manage power, where power consumption is aggregated)

wherein identifying the schedule information comprises: identifying the schedule information based on power consumption of the electronic devices managed by the at least one other power management device, the predicted power consumption, and the current power consumption of the system.  (Para. 24 - - device operations scheduled)



Regarding claim 7, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches comparing a current power consumption of the at least one electronic device and an average power consumption of the at least one electronic device; (Para. 45 - - conditions such as restoring regional power margins to accommodate power consumption of more devices used)

identifying occurrence of a defect in the at least one electronic device according to a result of the comparing; (Para. 45 - - troubled component identified)

and providing notification information on the occurrence of the defect according to a result of identifying the occurrence of the defect.  (Para. 45 - - defective devices, i.e. troubled components, remain in the reservation pool until certain conditions are restored; Para. 35 - - customers are notified with a message indicating status of devices in reservation pool)



Regarding claim 8, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches when the system includes at least one non-intelligent electronic device, obtaining power consumption of the non-intelligent electronic devices, (Para. 80 - - non-intelligent device like lights used)

wherein identifying the schedule information comprises: identifying the schedule information based on the power consumption of the non-intelligent electronic devices, the predicted power consumption, and the current power consumption of the system.  (Para. 24 - - device operations scheduled)



Regarding claim 9, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches providing a user interface including the schedule information of the at least one electronic device corresponding to the activation request.  (Para. 24 - - user uses web interface)



Regarding claim 10, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches updating the schedule information in response to a user input through the user interface.  (Para. 35 - - amount and duration of electricity is used to update schedule)



Regarding claim 11, Westergaard teaches a power management device configured to control…a plurality of electronic devices included in a system, (Fig. 1, Para. 21 - - plurality of devices being attached to smart outlets and the devices are controlled based on power management; Abstract - - “electrical power management and allocation system” where “Start messages are then subsequently issued to begin device operation”)

the power management device comprising: at least one processor, (Para. 18, Claim 1 - - invention is implemented with at least one processor)

the at least one processor is configured to: obtain an activation request to activate at least one electronic device from among the plurality of electronic devices; (Para. 30 - - device requests start of service)

predict power consumption of the at least one electronic device; (Para. 75 - - statistical analyses used to make prediction)

identify schedule information to activate the at least one electronic device based on the predicted power consumption and current power consumption of the system;  (Para. 24 - - device operations scheduled)

control to transmit, to the at least one electronic device, a control signal for activating the at least one electronic device, based on the schedule information;  (Para. 24 - - device start/activation performed as per the schedule according to which device is to be activated, where signals for controlling are received by respective devices)

…wherein the schedule information includes information about predicted times of activation of the at least one electronic device corresponding to the activation request (Para. 65 - - estimate, i.e. predicted, start/activation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will start/activate based on usage cycle)

and predicted times of inactivation of active electronic devices among the plurality of electronic devices. (Para. 66 - - estimated, i.e. predicted, stop/inactivation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will stop/inactivate based on usage cycle)

But Westergaard does not explicitly teach control a state of a plurality of electronic devices
identify a difference in the current power consumption of the system before and after activating the at least one electronic device;
compare the difference in the current power consumption of the system with the predicted power consumption of the at least one electronic device to determine whether the difference is within a predetermined range;
-4-ATTORNEY DOCKET NO.: SH-50587-US (SAMS11-50587)PATENTand determine whether to update the schedule information based on a result of the comparison,

However, Jang teaches control a state a plurality of electronic devices (Fig. 4A, 4B, 5 - - system controls state of a plurality of electronic devices)

identify a difference in the current power consumption of the system before and after activating the at least one electronic device; (Fig. 4A-4B - - difference in power consumption between standby state L0, i.e. before activation, and other levels, i.e. after activation, is identified)

compare the difference in the current power consumption of the system with the predicted power consumption of the at least one electronic device to determine whether the difference is within a predetermined range; (Para. 125 - - comparison is made between predicted power consumption and power consumption at operation levels, i.e. current power consumption; also see related 112 rejection, where the limitation is being interpreted to mean that the comparison is being made between the current and predicted power consumption, where predetermined range is being interpreted as positive and negative, resulting in greater than or less than)

-4-ATTORNEY DOCKET NO.: SH-50587-US (SAMS11-50587)PATENTand determine whether to update the schedule information based on a result of the comparison,  (Para. 125 - - priority being used to arrange control of electric devices is being interpreted as determining whether to update scheduling of device, i.e. based on the order the device will be operated, which is based on the comparison)

Westergaard and Jang are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of electric power consumption by appliances/devices.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Westergaard, by incorporating the above limitation(s) as taught by Jang.

One of ordinary skill in the art would have been motivated to do this modification in order to decide an operation level/state based on power rate levels and controls based on the decision, as suggested by Jang (Para. 12).



Regarding claim 12, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches wherein, if a sum of the predicted power consumption and the current power consumption of the system is greater than a predetermined threshold power, the at least one processor is further configured to inactivate at least one of the active electronic devices included in the system and activate the at least one electronic device corresponding to the activation request based on at least one of a priority or a usage history of the plurality of electronic devices.  (Para. 23 - - “Demand response aggregator” used, where “Electrical devices requiring power may be pooled for later than immediate power consumption according to various attributes set by the user and/or the electric power providers”; Para. 36 - - “the LCCS may simply check to ensure that the maximum electrical load capacity 245 is not exceeded by starting the device and returning a start message provided that operation within the other system parameters is permitted”, where system makes sure that consumption does not exceed a threshold)



Regarding claim 13, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches wherein the at least one processor is further configured to: compare a priority of the active electronic devices with a priority of at least one electronic device (Para. 43 - - priority used to schedule devices; Para. 46 - - device stop parameters, i.e. inactivating, is based on preference to run certain devices, i.e. priority)

activate the at least one electronic device corresponding to the activation request; (Para. 46 - - device start parameters used to activate)

predict a time when the at least one electronic device corresponding to the activation request is inactivated based on a usage history of the at least one electronic device corresponding to the activation request; (Para. 66 - - estimated, i.e. predicted, stop/inactivation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will stop/inactivate based on usage cycle)

and identify the schedule information to reactivate the inactivated at least one electronic device based on a result of comparing the priorities by using the predicted time.  (Para. 61 - - device restarted based on profiles)



Regarding claim 14, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches a user interface unit configured to provide the schedule information of the at least one electronic device corresponding to the activation request.  (Para. 24 - - user uses web interface)



Regarding claim 15, Westergaard teaches a non-transitory computer-readable recording medium having recorded thereon a program for operating a power management device configured to control…a plurality of electronic devices included in a system, (Fig. 1, Para. 21 - - plurality of devices being attached to smart outlets and the devices are controlled based on power management; Abstract - - “electrical power management and allocation system” where “Start messages are then subsequently issued to begin device operation”)

the program including code that, when executed by at least one processor of the power management device, causes the power management device (Para. 18, Claim 1 - - invention is implemented with at least one processor which executes program including code)

to: obtain an activation request to activate at least one electronic device from among the plurality of electronic devices, (Para. 30 - - device requests start of service)

predict power consumption of the at least one electronic device, (Para. 75 - - statistical analyses used to make prediction)

(Para. 24 - - device operations scheduled)

transmit, to the at least one electronic device, a control signal for activating the at least one electronic device, based on the schedule information;  (Para. 24 - - device start/activation performed as per the schedule according to which device is to be activated, where signals for controlling are received by respective devices)

…wherein the schedule information includes information about predicted times of activation of the at least one electronic device corresponding to the activation request (Para. 65 - - estimate, i.e. predicted, start/activation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will start/activate based on usage cycle)

and predicted times of inactivation of active electronic devices among the plurality of electronic devices. (Para. 66 - - estimated, i.e. predicted, stop/inactivation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will stop/inactivate based on usage cycle)

But Westergaard does not explicitly teach control a state of a plurality of electronic devices 

compare the difference in the current power consumption of the system with the predicted power consumption of the at least one electronic device to determine whether the difference is within a predetermined range; 
-4-ATTORNEY DOCKET NO.: SH-50587-US (SAMS11-50587)PATENTand determine whether to update the schedule information based on a result of the comparison,

However, Jang teaches control a state a plurality of electronic devices (Fig. 4A, 4B, 5 - - system controls state of a plurality of electronic devices)

identify a difference in the current power consumption of the system before and after activating the at least one electronic device; (Fig. 4A-4B - - difference in power consumption between standby state L0, i.e. before activation, and other levels, i.e. after activation, is identified)

compare the difference in the current power consumption of the system with the predicted power consumption of the at least one electronic device to determine whether the difference is within a predetermined range; (Para. 125 - - comparison is made between predicted power consumption and power consumption at operation levels, i.e. current power consumption; also see related 112 rejection, where the limitation is being interpreted to mean that the comparison is being made between the current and predicted power consumption, where predetermined range is being interpreted as positive and negative, resulting in greater than or less than)

-4-ATTORNEY DOCKET NO.: SH-50587-US (SAMS11-50587)PATENTand determine whether to update the schedule information based on a result of the comparison,  (Para. 125 - - priority being used to arrange control of electric devices is being interpreted as determining whether to update scheduling of device, i.e. based on the order the device will be operated, which is based on the comparison)

Westergaard and Jang are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of electric power consumption by appliances/devices.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Westergaard, by incorporating the above limitation(s) as taught by Jang.

One of ordinary skill in the art would have been motivated to do this modification in order to decide an operation level/state based on power rate levels and controls based on the decision, as suggested by Jang (Para. 12).



Regarding claim 16, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches wherein the code that, when executed by the at least one processor of the power management device, causes the power management device to inactivate, if a sum of the predicted power consumption and the current power consumption of the system is greater than a predetermined threshold power, at least one of the active electronic device included in the system and activate the at least one electronic device corresponding to the activation request based on at least one of a priority or a usage history of the plurality of electronic devices.  (Para. 23 - - “Demand response aggregator” used, where “Electrical devices requiring power may be pooled for later than immediate power consumption according to various attributes set by the user and/or the electric power providers”; Para. 36 - - “the LCCS may simply check to ensure that the maximum electrical load capacity 245 is not exceeded by starting the device and returning a start message provided that operation within the other system parameters is permitted”, where system makes sure that consumption does not exceed a threshold)



Regarding claim 17, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches wherein the code that, when executed by the processor of the power management device, causes the power management device to: compare a priority of the active electronic device with a priority of the at least one electronic device corresponding to (Para. 43 - - priority used to schedule devices; Para. 46 - - device stop parameters, i.e. inactivating, is based on preference to run certain devices, i.e. priority)

activate the at least one electronic device corresponding to the activation request; (Para. 46 - - device start parameters used to activate)

predict a time when the at least one electronic device corresponding to the activation request is inactivated based on a usage history of the at least one electronic device corresponding to the activation request; (Para. 66 - - estimated, i.e. predicted, stop/inactivation time used; Para. 86 - - electrical usage profile for device used to identify where the device is in its usage cycle, i.e. predicting a time when device will stop/inactivate based on usage cycle)

and identify the schedule information to reactivate the inactivated at least one electronic device according to a result of comparing the priorities by using the predicted time.  (Para. 61 - - device restarted based on profiles)



Regarding claim 18, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches wherein: the program further includes code that, when executed by the at least one processor of the power management device, causes the power management device to obtain, when the system includes at least one other power management device, power consumption-related information of electronic devices managed by the at least one other power management device from the at least one other power management device; (Para. 23 - - demand response aggregator used, where power consumption is aggregated)

and the code that, when executed by the at least one processor of the power management device, causes the power management device to identify the schedule information based on power consumption of the electronic devices managed by the at least one other power management device, the predicted power consumption, and the current power consumption of the system.  (Para. 24 - - device operations scheduled based on power consumption data)



Regarding claim 20, the combination of Westergaard and Jang teaches all the limitations of the base claim(s).
Westergaard further teaches wherein: the at least one processor is further configured to obtain, when the system includes at least one other power management device, power consumption-related information of electronic devices managed by the at least one other power management device from the at least one other power management device; (Para. 23 - - demand response aggregator used, where power consumption is aggregated)

and the at least one processor is further configured to identify the schedule information based on power consumption of the electronic devices managed by the at least one other power (Para. 24 - - device operations scheduled)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119